PER CURIAM.
We affirm appellant’s conviction of battery on a law enforcement officer, however, we reverse on the issue of costs, and remand to the trial court with instructions to strike the costs imposed on Williams. First, Williams was given neither prior notice of the assessment of costs nor a hearing as required by Jenkins v. State, 444 So.2d 947 (Fla.1984). Second, we reverse and remand for the trial court to strike assessment of $200 pursuant to section 27.3455, Florida Statutes (1985), because the crime for which appellant was convicted occurred prior to the effective date of the statute. Consequently, the penalty is a violation of the ex post facto *637clause. Signorelli v. State, 491 So.2d 349 (Fla. 4th DCA 1986); Yost v. State, 489 So.2d 131 (Fla. 5th DCA 1986).
AFFIRM IN PART; REVERSE IN PART; AND REMAND.
DOWNEY, ANSTEAD and GUNTHER, JJ., concur.